DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments to the claims and specification, filed on January 14, 2021, is acknowledged. Amendment is entered.
	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on October 5, 2020.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at ¶ 22, "the conductors 303".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The subject matter of claim 3 is as follows, emphasis added:
The system of claim 2, wherein the first plurality of electrical conductors has a first length, the second plurality of electrical conductors has a second length, and the first length is not equal to the second length.

The specification only has a single instance of "length" described at ¶ 33, emphasis added:
In various embodiments, the acoustic receiver 602 and second microphone 607 are connected to the hearing aid electronics 605 using an intermediate cable 614 and a first 612 and second 613 connector. In various embodiments, one or more of the connectors are conductive silicone connectors. Conductive silicone connectors electrically connect conductors using conductive silicone. For example, in the illustrated embodiment, a first conductive silicone connector 612 connects the conductors of an intermediate cable 614 to corresponding conductors at or near the hearing assistance housing 601. Additionally, a second conductive silicone connector 613 connects the conductors of the acoustic receiver 603A and second microphone 603B to corresponding conductors of the intermediate cable 614. The two silicone connectors allow simple and efficient replacement of either the hearing assistance device housing 601 and the electronics enclosed within, the intermediate cable 614 or the second housing 608 with the second microphone 607 and the receiver 602. In various embodiments, the wireless communications electronics 628 include a tuning circuit 619 to match the antenna conductor, or antenna conductors, to the wireless communications electronics for optimal performance of the wireless communications. Matching the antenna to the wireless electronics 628, such as a transceiver, for example, becomes important where the antenna conductors can be replaced easily and the replacement conductors vary, for example in length, from one to another. The tuning circuit may be implemented in hardware or software or a combination of hardware and software. In various embodiments, the tuning circuit 619 is a fixed tuning component. In various embodiments, the tuning circuit 619 is a variable tuning component, such as a variable shunt capacitor. In various embodiments, the wireless communications electronics 628 are implemented as a wireless communications receiver, a wireless communications transmitter or a combination thereof, including a wireless communications transceiver.

The specification was further searched for synonyms associated with length: "width", "long", "scale", "dimension", and "size". The synonyms do not appear in the specification. In addition, the specification and drawings do not provide any indication that the drawings were drawn to scale. See MPEP § 2125(II): it is well established that patent drawings do not define the precise proportions of the 
In the instant case, the specification and drawings do not clearly convey that the cable assembly connecting the first housing to the second housing including first plurality and second plurality of electrical conductors to be of any specific lengths, especially the subject matter of claim 3. The applicant is invited to show otherwise where the examiner can find clear support for the subject matter of claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 6, 8 - 12, and 19 - 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halstead (USPN 2,535,063), hereinafter as Halstead.

Regarding claim 2, figs. 1 and 2 of Halstead discloses a system, comprising:
a first housing (32) configured to include hearing assistance electronics (11, 12, 14, and/or) including at least one processor (11, 12, and/or 16; col. 3, ll. 38 - 47 and col. 5, ll. 3 - 6; 11 and 12 are signal processors as seen in fig. 1; 16: this processor is in a form of a switch which allows something to be changed to take care of a desired operation, in this case, receive or transmit signal, thus processes receive or transmit signal which electrically connects with the hearing assistance electronics);
a second housing (18) configured to include one or more acoustic transducers configured to emit or receive sounds (col. 3, ll. 47 - 50); and


Regarding claim 6, Halstead discloses the system of claim 2, Halstead discloses wherein the wireless communication transceiver is included in the first housing (TRANSCEIVER within 32, as seen in fig. 1).

Regarding claim 8, Halstead discloses the system of claim 2, Halstead discloses wherein the second housing includes an earmold (18, 18A, 18B; as seen in figs. 2, 4A, and 4B; col. 3, ll. 47 - 56).

Regarding claim 9, Halstead discloses the system of claim 8, Halstead discloses wherein the second housing includes an in-the-ear (ITE) housing, an in-the-canal (ITC) housing, or a completely-in-the-canal (CIC) housing (18, 18A, 18B; as seen in figs. 2, 4A, and 4B; col. 3, ll. 47 - 56).

Regarding claim 10, Halstead discloses the system of claim 2, Halstead discloses wherein the one or more acoustic transducers include a microphone and a speaker (col. 3, ll. 47 - 50).

Regarding claim 11, figs. 1 and 2 of Halstead discloses a hearing device, comprising:
hearing electronics (11, 12, 14) in a housing (32) of the device;

wireless communication electronics (TRANSCEIVER within 32, as seen in fig. 1) in the housing, the wireless communication electronics having a first electrical connection (INPUT and/or OUTPUT of 11 and/or 12 as seen in fig. 1) to the hearing electronics and a second electrical connection to one or more of the at least two conductors (21, as seen in fig. 1), and
wherein the one or more conductors (21) are configured to be used as an antenna for wireless communication (col. 3, ll. 57 - 70).

Regarding claim 12, Halstead discloses the device of claim 11, Halstead discloses wherein the one or more acoustic transducers include a microphone and a speaker (col. 3, ll. 47 - 50).

Regarding claim 19, Halstead discloses the device of claim 11, Halstead discloses wherein the housing is configured to be worn on an ear of a user (col. 3, ll. 47 - 56).

Regarding claim 20, Halstead discloses the device of claim 19, Halstead discloses wherein h housing includes an on-the-ear (OTE) housing (col. 3, ll. 47 - 56).

Regarding claim 21, Halstead discloses the device of claim 19, Halstead discloses wherein the housing includes a behind-the-ear (BTE) housing (col. 3, ll. 47 - 56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3 - 5, 7, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halstead as applied to claims 2 and 11 above, and further in view of Suematsu et al. (USP App. Pub. No. 2008/0170739 A1), hereinafter as Suematsu.

Regarding claim 3, Halstead discloses the system of claim 2, but figs. 1 - 4B of Halstead do not expressly discloses wherein the first plurality of electrical conductors has a first length, the second 

Regarding claim 4, Halstead discloses the system of claim 2, but figs. 1 and 2 of Halstead do not expressly disclose wherein the first plurality of conductors includes at least some of the second plurality of conductors. However, col. 3, ll. 57 - 65 of Halstead discloses a cable assembly comprising an integrated antenna with voice signals. Fig. 1 of Suematsu discloses a cable assembly (120; ¶ 80) for use in a wireless communication device (¶ 67), comprising a first plurality of electrical conductors (123 and/or 113, 114) and a second plurality of electrical conductors (113, 114, and/or 123), wherein the first plurality of conductors includes at least some of the second plurality of conductors (123 + 113 + 114). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the invention of Halstead with the cable of Suematsu, in order to suppress the influence of electromagnetic wave noises (¶ 17 of Suematsu).

Regarding claim 5, Halstead discloses the system of claim 2, but figs. 1 and 2 of Halstead do not expressly disclose wherein the second plurality of conductors includes at least some of the first plurality of conductors. However, col. 3, ll. 57 - 65 of Halstead discloses a cable assembly comprising an integrated antenna with voice signals. Fig. 1 of Suematsu discloses a cable assembly (120; ¶ 80) for use 

Regarding claim 7, Halstead discloses the system of claim 2, but figs. 1 and 2 of Halstead do not expressly disclose wherein the antenna includes a tuning component for electrically matching the antenna with the wireless communication transceiver. However, col. 3, ll. 57 - 65 of Halstead discloses a cable assembly comprising an integrated antenna with voice signals. Fig. 1 of Suematsu discloses a cable assembly (120; ¶ 80) for use in a wireless communication device (¶ 67), comprising an antenna (113, 114) and a tuning component (115; ¶¶ 90 and 91) for electrically matching the antenna with the wireless communication transceiver (¶ 67 of Suematsu: "may be anything as long as it has a wireless communication function"; Halstead: TRANSCEIVER within 32, as seen in fig. 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the invention of Halstead with the cable of Suematsu, in order to suppress the influence of electromagnetic wave noises (¶ 17 of Suematsu) and targeting band frequency (¶ 91 of Suematsu).

Regarding claim 13, Halstead discloses the device of claim 11, but figs. 1 and 2 of Halstead do not expressly disclose further comprising a connector external to the housing, the connector including a tuning component configured for matching the antenna to the wireless communication electronics. However, col. 3, ll. 57 - 65 of Halstead discloses a cable assembly comprising an integrated antenna with voice signals. Fig. 1 of Suematsu discloses a cable assembly (120; ¶ 80) for use in a wireless 

Regarding claim 15, Halstead discloses the device of claim 11, but Halstead does not expressly disclose wherein the antenna includes a dipole antenna. However, col. 3, ll. 47 - 56 of Halstead discloses that it is known in the art to wear a transducer similar to that of hearing aids. ¶ 46 of Suematsu discloses that it is known in the art to provide wherein the antenna includes a dipole antenna. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the invention of Halstead with the dipole antenna of Suematsu, in order to provide an alternative antenna with excellent reception characteristics (¶ 46 of Suematsu).

Claim 14 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Halstead as applied to claim 11 directly or indirectly above, and in view of Nagano et al. (WIPO Pub. App. No. WO 2006/082683), hereinafter as Nagano.

Regarding claim 14, Halstead discloses the device of claim 11, but Halstead does not expressly disclose wherein the antenna includes a monopole antenna. However, col. 3, ll. 47 - 56 of Halstead discloses that it is known in the art to wear a transducer similar to that of hearing aids. ¶ 11 of Nagano discloses that it is known in the art to provide wherein the antenna includes a monopole antenna. It 

Claim 16 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Halstead as applied to claim 11 above, and in view of Christensen (U.S. Pat. App. Pub. No. 2008/0186241 A1).

Regarding claim 16, Halstead discloses the device of claim 11, but Halstead does not expressly discloses wherein the antenna includes a patch antenna. However, col. 3, ll. 47 — 56 of Halstead discloses that it is known in the art to wear a transducer similar to that of hearing aids. Fig. 9 and ¶ 77 of Christensen discloses that it is known in the art to provide the antenna to be of a patch antenna connected by a RF cable 98. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the invention of Halstead with the patch antenna design of Christensen, in order to provide an effective wireless communication without using a large antenna (¶ 77 of Christensen).

Claim 17 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Halstead as applied to claim 11 above, and in view of Yoshino et al. (USP App. Pub. No. US 2007/0171134 A1), hereinafter as Yoshino.

Regarding claim 17, Halstead discloses the device of claim 11, but Halstead does not expressly disclose wherein the antenna includes a loop antenna. However, col. 3, Il. 47 - 56 of Halstead discloses that it is known in the art to wear a transducer similar to that of hearing aids. ¶ 2 of Yoshino discloses that it is known in the art wherein the antenna includes a loop antenna. It would have been obvious to a 

Claim 18 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Halstead as applied to claim 11 above, and in view of Enzmann (USP App. Pub. No. US 2007/0230728 A1).

Regarding claim 18, Halstead discloses the device of claim 11, but Halstead does not expressly disclose wherein the antenna includes a wave guide antenna. However, col. 3, ll. 47 - 56 of Halstead discloses that it is known in the art to wear a transducer similar to that of hearing aids. ¶ 8 of Enzmann discloses that it is known in the art wherein the antenna includes a waveguide antenna. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the invention of Halstead with the waveguide of Enzmann, in order to capture waves transmitted from the antenna and retransmit at a remote antenna (¶ 8 of Enzmann).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO App. Pub. No. WO 2006/082683 @ ¶ 11 is Nagano et al. (USP App. Pub. No. US 2009/0015505 A1) @ ¶ 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818